COLEMAN, J.
The appellee sued to recoA7er for serAdces rendered. In support of the action the plaintiff offered in eAddence a written instrument, dated March 1st, 1896, signed by defendants, in effect an agreement to pay plaintiff as a salary certain amounts for certain specified months of the years 1896, and also a separate instrument signed by the plaintiff, dated February 27th, 1896, in AAdiicli he agreed to wrork for defendants for a salary for the same months at the same salary per month. The court permitted the plaintiff to sIioaa7 that though bearing different dates, the two instruments were exchanged at the same time, the defendant delivering to plaintiff the one signed Drennen & Co., and receiving at the same time the one signed by plaintiff. The court admitted the evidence. There Avas no error in holding that the íavo instruments constituted the contract between the parties,- and should be considered to*88getlier. The proof showed that after serving the defendants three months, for which time the plaintiff was paid according to the contract, he was discharged. The suit was to recover for the remainder of the time for which he Avas employed.
The court did not err in excluding all parol evidence offered by the defendants for the purpose of shoAving that in addition to what was expressed in writing, it was understood and agreed that plaintiff Avas at liberty to terminate the contract at any time, and that defendants had the right to discharge the plaintiff at any time when they saAV proper to do so. To have admitted such evidence would have violated the principle that parol evidence is not admissible to alter or vary or contradict the terms of a written contract.
The ruling of the court' in sustaining the demurrer to the 4th plea of defendants, to which an exception was reseiwed, is not insisted on by appellants and will not be considered.
There was no error in refusing charge No. 15 requested by the defendant. It is argumentative and misleading, in that it singles out and gives undue prominence to the facts stated. It is erroneous, in that the evidence showed that defendant paid the plaintiff for his services after the time during which the neglect or inattention therein predicated may have occurred, and continued him in their employment, without leaving it to the jury to determine whether or not the defendant had not Avaived and lost the right to take advantage of such neglect, thus ignoring important evidence in the case. Furthermore, the defendant received every possible benefit and advantage contained in this charge, in other charges given to the jury. We find no error in the record.
Affirmed.